Filed 12/30/22 McCoy v. Ojose CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


MISHEAL McCOY et al.,                                        B307219

     Plaintiffs and                                          (Los Angeles County
Respondents,                                                 Super. Ct. No. BC702157)

         v.
                                                             ORDER MODIFYING
MAUREEN OJOSE et al.,                                        OPINION
                                                             [No change in judgment]
     Defendants and
Appellants.


BY THE COURT:
      It is ordered that the opinion filed herein on
December 20, 2021, is modified as follows:
      On page 1, adding appearances for respondents by “Law
Offices of Akudinobi & Ikonte, Chijioke O. Ikonte and Emmanuel
C. Akudinobi” so it reads “Oceanbridge Law Firm, Macauley
Ekpenisi; Law Offices of Akudinobi & Ikonte, Chijioke O. Ikonte
and Emmanuel C. Akudinobi for Plaintiffs and Respondents.”
     There is no change in judgment.




____________________________________________________________
RUBIN, P. J.            BAKER, J.                 KIM, J.




                              2
Filed 12/20/22 McCoy v. Ojose CA2/5 (unmodified opinion)
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


MISHEAL McCOY et al.,                                        B307219

     Plaintiffs and                                          (Los Angeles County
Respondents,                                                 Super. Ct. No. BC702157)

         v.

MAUREEN OJOSE et al.,

     Defendants and
Appellants.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Raul A. Sahagun, Judge. Affirmed.
     Travis M. Poteat, for Defendants and Appellants.
     Oceanbridge Law Firm, Macauley Ekpenisi, for Plaintiffs
and Respondents.
                     I.    INTRODUCTION

     Plaintiffs Marta McCoy and her daughters, Misheal and
Briana McCoy, rented a single-family residence from defendants
Maureen and Emuakpoyeri Ojose from August 2014 to
September 2017.1 After defendants evicted plaintiffs through an
unlawful detainer action, plaintiffs brought an action against
defendants for, among other things, breach of the warranty of
habitability based on a rat infestation and a lack of heat in the
house, and negligence based on Misheal’s fall on deficiently
maintained stairs. Defendants brought a cross-action against
plaintiffs for breach of contract and common count. Following a
bench trial, the trial court entered a judgment in plaintiffs’ favor
for $33,880 on their habitability claim and $13,877 on their
negligence claim. It also entered judgment in plaintiffs’ favor on
defendants’ claims. Defendants appeal and we affirm.

                     II.    BACKGROUND2

     On August 7, 2014, plaintiffs entered into a lease
agreement with defendants. The lease term commenced on
August 15, 2014. Marta did not live in the house; Misheal and
Briana did.


1      Because all of the parties share one of two last names, we
will refer to them by their first names.

2      Consistent with our role as an appellate court, we set forth
the facts in the light most favorable to the judgment. (In re M.S.
(1995) 10 Cal.4th 698, 707 [“As an appellate court, we view the
facts in the light most favorable to the judgment”].)




                                 2
A.    Rat Infestation

       In 2014, soon after Misheal and Briana moved in, Marta
and Misheal observed rat traps in the house. Misheal asked
Maureen if the house had a previous rat problem. Maureen said
it did not.
       In 2015, Misheal’s foster daughter saw rats in the kitchen.
Shortly thereafter, Misheal saw rats in the kitchen. Misheal saw
rat feces in kitchen cabinets, in the pantry, on top of the
refrigerator, in the living room, and in the attic.
       When Misheal advised Maureen about the rat problem,
Maureen said she would bring some rat traps. When Maureen
did not bring the traps right away, Misheal bought and placed
some traps. The traps caught rats and Misheal informed
Maureen.
       Thereafter, Misheal complained to Maureen several times
about the rat problem. Each time, Maureen told Misheal to buy
rat traps. Misheal testified that they “lived just catching them
for a while,” but she eventually called Orkin. Orkin inspected the
house and patched holes through which the rats entered the
house. Orkin was to monitor the rat issue for one year. Misheal
paid for the first visit and defendants paid for subsequent visits.
Notwithstanding Orkin’s efforts, the house continued to have a
rat problem, so Maureen canceled Orkin.
       In 2017, Maureen called Terminix to address the rat
problem. The Terminix representative who inspected the
property and attic told Misheal the insulation was “infested” with
rat feces and urine and recommended that Maureen move
Misheal and Briana into a hotel while the insulation was
removed. Maureen did not follow Terminix’s recommendation.




                                3
According to Maureen, she hired a third company, Interstate, to
address the rat issue.

B.    Lack of Heat

       The house had two heaters, one upstairs and one
downstairs. Marta testified that from 2014 to 2017, she went to
the house three or four times per week and observed that it was
“real cold” and “always freezing” in the downstairs family room
and “always real hot upstairs.”
       Misheal testified that she first noticed the heaters did not
work in November 2014. Misheal notified defendants about the
heater problem. Defendants sent someone to fix the heaters, but
they only fixed the downstairs unit. Misheal notified defendants
that the upstairs heater still did not work. She notified
defendants again in the middle of December that the upstairs
heater did not work. By January 14, 2015, both heaters were
fixed.
       Briana testified that the heating problem started about the
time they moved in in 2014.

C.    Deficiently Maintained Stairs

      According to Misheal, the stairs were in disrepair when she
moved into the house. In 2014, a repair was made with glue. In
2016, after the glue came off and the stairs deteriorated, Misheal
took a photograph of the stairs and sent it to Maureen. In
August 2016, Maureen inspected the house. Misheal told
Maureen about the stairs and Maureen inspected them and said




                                 4
they would be repaired. As of May 17, 2017, defendants had not
repaired the stairs.
      On May 17, 2017, Misheal fell on the stairs, injuring her
knee, ankle, foot, and back. She went to the emergency room the
next day. She was prescribed pain medication and was on
crutches for almost two weeks. Later, she went to see a doctor
and was prescribed physical therapy.
      Jeff Hughes testified as an expert witness for plaintiffs. He
was a construction manager at Wexco International, a safety
engineering, civil engineering, and construction consulting firm.
Hughes reviewed documents and assessed the safety of the
house’s staircase. He opined that the stairs were in a dilapidated
condition—the treads and risers were no longer uniform—and
therefore unsafe. The stairs’ unsafe condition was a substantial
factor in Misheal’s fall and could easily have been repaired for a
reasonable cost—$200—relative to the high risk of injury. He
believed Misheal was acting reasonably when she fell, and
defendants knew or should have known of the hazard or unsafe
condition because plaintiffs had notified them.

D.    Statement of Decision

      Following seven days of trial,3 the trial court issued a
statement of decision that found the following:



3      The record includes transcripts from only five of the seven-
day trial. It does not include a transcript, or suitable substitute,
of the proceedings from November 13 or 20, 2019, which the Los
Angeles County Superior Court Case Summary reflects were the
first and sixth days of trial proceedings.




                                 5
      1.    Breach of the Warranty of Habitability

       The trial court found that defendants breached the
warranty of habitability based on the following findings:
(1) there was a significant rat problem on the property,
defendants were put on notice of the problem, and defendants did
not take appropriate action to remedy the problem; and (2) the
property lacked adequate heat for “a significant period of time,”
defendants were put on notice of the problem, and defendants
failed to remedy the problem.
       The trial court found “that the conditions which gave rise to
the Breach of The Warranty of Habitability lasted for 36
months.” It assessed damages at 30 percent of the rent. After
accounting for the security deposit and offsetting unpaid rent, the
court awarded plaintiffs $33,880 on their habitability claim.

      2.    Negligence

      The trial court found that defendants negligently
maintained the stairs on which “[p]laintiff” (Misheal) fell. It
further found that the condition of the stairs was dangerous,
defendants were aware of the stairs’ condition, and defendants
had a duty to remedy the condition which they failed to do.
      The trial court awarded “[p]laintiff” (Misheal) $13,877
consisting of $3,877 in medical bills and $10,000 in general
damages.




                                 6
                       III. DISCUSSION

A.    Sufficiency of the Evidence

       Defendants contend insufficient evidence supported the
trial court’s findings that they breached the warranty of
habitability and were negligent.

      1.    Standard of Review

       “When an appellant contends the evidence is insufficient to
support a judgment, order, or factual finding, we apply the
substantial evidence standard of review. ‘Where findings of fact
are challenged on a civil appeal, we are bound by the
“elementary, but often overlooked principle of law, that . . . the
power of an appellate court begins and ends with a determination
as to whether there is any substantial evidence, contradicted or
uncontradicted,” to support the findings below. [Citation.] We
must therefore view the evidence in the light most favorable to
the prevailing party, giving it the benefit of every reasonable
inference and resolving all conflicts in its favor in accordance
with the standard of review so long adhered to by this court.’
[Citation.] ‘Substantial evidence’ is not synonymous with ‘any’
evidence; rather, it means the evidence must be of ponderable
legal significance, reasonable, credible, and of solid value.
[Citation.] An appellate court presumes in favor of the judgment
or order all reasonable inferences. [Citation.] If there is
substantial evidence to support a finding, an appellate court
must uphold that finding even if it would have made a different
finding had it presided over the trial. [Citations.] An appellate




                                 7
court does not reweigh the evidence or evaluate the credibility of
witnesses, but rather defers to the trier of fact. [Citations.]”
(Cahill v. San Diego Gas & Electric Co. (2011) 194 Cal.App.4th
939, 957–958 (Cahill).)

      2.    Analysis

            a.    Res judicata

      Based on the parties’ arguments on appeal, it appears
defendants made, and the trial court denied, an oral motion in
limine that argued plaintiffs’ breach of the warranty of
habitability claim was barred by the doctrine of res judicata. The
apparent basis for the motion was that the habitability issue had
been decided against plaintiffs in a prior unlawful detainer
action. Defendants contend the court erred in denying their
motion. Plaintiffs argue that we cannot review the court’s ruling
because defendants have not provided an adequate record. We
agree with plaintiffs.
      “A judgment or order of a lower court is presumed to be
correct on appeal, and all intendments and presumptions are
indulged in favor of its correctness.” (In re Marriage of Arceneaux
(1990) 51 Cal.3d 1130, 1133; Cahill, supra, 194 Cal.App.4th at
p. 956.) An appellant must affirmatively establish error by an
adequate record. (Jameson v. Desta (2018) 5 Cal.5th 594, 609;
Foust v. San Jose Construction Co., Inc. (2011) 198 Cal.App.4th
181, 187; Null v. City of Los Angeles (1988) 206 Cal.App.3d 1528,
1532.) In the absence of a proper record on appeal, the
appealable judgment or order is presumed correct and must be
affirmed. (Maria P. v. Riles (1987) 43 Cal.3d 1281, 1295–1296;




                                 8
Hernandez v. California Hospital Medical Center (2000) 78
Cal.App.4th 498, 502.)
       There are several omissions from the appellate record
defendants have provided that make the record inadequate. The
record does not include: the minute order denying defendants’
motion in limine; a reporter’s transcript of the oral proceedings at
the motion in limine; a settled or agreed statement of the oral
proceedings at the motion in limine (Cal. Rules of Court, rule
8.120(b)); or a reporter’s transcript or settled or agreed statement
of the unlawful detainer court’s ruling. Moreover, although the
record contains the unlawful detainer court’s minute order
ordering judgment entered for defendants, the minute order is
silent on the habitability issue.

            b.    Merits

                  i.    Breach of the warranty of habitability4

      Defendants argue insufficient evidence supported the trial
court’s findings that defendants failed to take appropriate action
to remedy the rat problem, the property lacked heat for a


4     “‘[A] warranty of habitability is implied by law in
residential leases . . . .’ [Citation.] The elements of a cause of
action for breach of the implied warranty of habitability ‘are the
existence of a material defective condition affecting the premises’
habitability, notice to the landlord of the condition within a
reasonable time after the tenant’s discovery of the condition, the
landlord was given a reasonable time to correct the deficiency,
and resulting damages.’ [Citation.]” (Peviani v. Arbors at
California Oaks Property Owner, LLC (2021) 62 Cal.App.5th 874,
891.)




                                 9
significant period, and the rat and heat issues lasted for 36
months. Plaintiffs respond that defendants have forfeited this
argument by failing to show how and why the evidence favorable
to plaintiffs’ claims is insufficient to support the court’s findings
and by instead relying only on evidence favorable to defendants’
position. We agree with plaintiffs.
       “‘“A party who challenges the sufficiency of the evidence to
support a particular finding must summarize the evidence on that
point, favorable and unfavorable, and show how and why it is
insufficient. [Citation.]” [Citation.] Where a party presents only
facts and inferences favorable to his or her position, “the
contention that the findings are not supported by substantial
evidence may be deemed waived.” [Citation.]’ [Citation.]”
(Cameron v. Las Orchidias Properties, LLC (2022) 82 Cal.App.5th
481, 504 (Cameron).)
       As to the rat infestation, defendants’ entire contention on
appeal is that the evidence showed they purchased materials to
resolve the rat problem, they hired three “rat companies,” they
“repaired from where the rats came,” and the trial court believed
the rat problem was solved. Defendants address none of
plaintiffs’ evidence other than that which is purportedly
favorable to defendants. For example, they do not discuss
Misheal’s testimony that she saw rat traps, rats, and rat feces
from 2014 to 2017, and first advised defendants about the rats in
2014.
       As to the lack of heat for a significant time, defendants rely
on Misheal’s testimony that she complained about a lack of heat
in November 2014 and the problem was fixed in January 2015,
and, during that period, only one of the house’s two heaters was
not working. Other than Misheal’s testimony that she




                                 10
complained about a lack of heat at the end of December 2016,
defendants do not address any of plaintiffs’ evidence about a lack
of heat.5
       Defendants interpret the trial court’s finding that the
conditions breaching the warranty of habitability lasted for 36
months as finding that each condition—the rat infestation and
the lack of heat—separately lasted for 36 months. Accordingly,
defendants argue, “the absence of either condition lasting for 36
months would constitute lack of substantial supporting evidence.”
We instead interpret the court’s finding as a finding that
defendants breached the warranty of habitability over a period of
36 months and that the breach consisted of a combination of the
rat infestation and the lack of heat, neither condition necessarily
lasting for 36 months.
       As to the duration of the breach of the warranty of
habitability, Misheal testified about observing rat traps, rats, and
rat droppings from 2014 to 2017. Further, Marta testified that
from 2014 to 2017, she went to the house three or four times per
week and observed that it was “real cold” and “always freezing”

5      Citing, inter alia, McRae v. Department of Corrections &
Rehabilitation (2006) 142 Cal.App.4th 377, 390 [“‘The trier of the
facts may not believe impossibilities’”], defendants contend we
should disregard Misheal’s testimony on this point because “its
falsity is apparent without resorting to inferences or deductions”
based on her “testimony and the binding admission[s] of
[plaintiffs’] counsel . . . .” Defendants do not identify the part of
Misheal’s testimony that shows the apparent falsity of her
testimony about a lack of heat in December 2016. Defendants
fail to explain how plaintiffs’ counsel’s statement that the heaters
were working in January 2015 establishes the falsity of Misheal’s
testimony that there was a lack of heat nearly two years later at
the end of December 2016.




                                 11
in the downstairs family room and “always real hot upstairs.”
Defendants do not address this or other testimony concerning the
duration of the warranty of habitability breach.
       In their arguments, defendants do not set forth the facts
favorable to plaintiffs and show how and why those facts are
insufficient. Instead, they merely recite the evidence favorable to
themselves and, based on that evidence, argue they should have
prevailed at trial. Accordingly, they have forfeited their
insufficient evidence arguments as to plaintiffs’ habitability
claim. (Cameron, supra, 82 Cal.App.5th at p. 504.)
       Even if we were to consider the merits of defendants’
arguments, we would reject them. As set forth above, Misheal
testified about observing rat traps, rats, and rat droppings from
2014 to 2017, and Marta testified that she went to the house
three or four times per week from 2014 to 2017 and observed that
it was “real cold” and “always freezing” in the downstairs family
room and “always real hot upstairs.” That evidence is sufficient
to support the trial court’s findings that defendants breached the
warranty of habitability and the warranty breach lasted for 36
months. (Cahill, supra, 194 Cal.App.4th at pp. 957–958.)

                  ii.   Negligence6

       Defendants contend insufficient evidence supported the
trial court’s finding that they failed to remedy the dangerous


6      “To establish a cause of action for negligence, the plaintiff
must show that the ‘defendant had a duty to use due care, that he
breached that duty, and that the breach was the proximate or
legal cause of the resulting injury.’ [Citation.]” (Brown v. USA
Taekwondo (2021) 11 Cal.5th 204, 213.)




                                12
condition of the stairs. Plaintiffs contend that defendants have
forfeited the contention because they have not shown how and
why the evidence favorable to plaintiffs’ negligence claim is
insufficient to support the court’s findings; instead, defendants
rely only on evidence favorable to their position. We agree with
plaintiffs.
       Defendants contend there was insufficient evidence to
support the trial court’s negligence finding because “Maureen
testified about the work that she or her handyman Perez
performed to fix the subject stairs.” Moreover, plaintiffs failed to
show they gave notice to defendants of the dangerous condition of
the stairs immediately before Misheal was injured.
       Defendants have not set forth the facts favorable to
plaintiffs’ negligence claim and shown how and why those facts
are insufficient to support the trial court’s finding. Instead, they
merely recite the evidence favorable to themselves and make the
assertion, unsupported by authority, that a plaintiff may not
prevail on a negligence claim unless the plaintiff notified the
defendant of the dangerous condition immediately before the
plaintiff was injured. Accordingly, they have forfeited their
insufficient evidence argument as to plaintiffs’ negligence claim.
(Cameron, supra, 82 Cal.App.5th at p. 504.)
       Even if we were to consider the merits of defendants’
contention, we would reject it. As set forth above, Misheal
testified the stairs were in disrepair, she notified Maureen of the
stairs’ condition, and Maureen said the stairs would be repaired
but they were not. Plaintiffs’ expert Hughes testified that the
stairs were in a dilapidated condition and unsafe, the stairs’
unsafe condition was a substantial factor in Misheal’s fall and
could easily have been repaired for a reasonable cost relative to




                                13
the high risk of injury, defendants knew or should have known of
the hazard or unsafe condition because plaintiffs had notified
them, and Misheal was acting reasonably when she fell. That
evidence is sufficient evidence to support the trial court’s
negligence finding. (Cahill, supra, 194 Cal.App.4th at pp. 957–
958.)

B.    Defendants’ First Amended Cross-Complaint

       Defendants contend the trial court erred in failing to find in
their favor on their breach of contract and common count causes
of action in their first amended cross-complaint. According to
defendants, the evidence they presented at trial in support of
those claims was uncontradicted, unimpeached, and so
compelling that no court could have found the evidence
insufficient.

      1.    Standard of Review and Legal Principles

        “‘[W]here the issue on appeal turns on a failure of proof at
trial, the question for a reviewing court becomes whether the
evidence compels a finding in favor of the appellant as a matter of
law. [Citations.] Specifically, the question becomes whether the
appellant’s evidence was (1) “uncontradicted and unimpeached”
and (2) “of such a character and weight as to leave no room for a
judicial determination that it was insufficient to support a
finding.”’ [Citation].” (Sonic Manufacturing Technologies, Inc. v.
AAE Systems, Inc. (2011) 196 Cal.App.4th 456, 466 (Sonic).)
        We treat as forfeited perfunctory arguments made without
adequate legal argument. (Tilbury Constructors, Inc. v. State




                                 14
Comp. Ins. Fund (2006) 137 Cal.App.4th 466, 482 (Tilbury);
People v. Harper (2000) 82 Cal.App.4th 1413, 1419, fn. 4
(Harper).)

      2.    Background

       In their contract cause of action in the first amended cross-
complaint, defendants sought to recover $9,550 for unpaid rent,
$700 in late fees on rent payments, $2,300 for gardening services
and lawn care, $250 for house cleaning, $325 for screen
replacement, $787 for door replacement and labor, $200 for
carpet cleaning, $300 for lock replacement and unreturned keys,
$300 for an unreturned remote garage opener, $300 for
replacement of broken glass on the front door, $2,500 in attorney
fees, $400 in filing fees, and $360 to have the Los Angeles County
Sheriff’s Office remove plaintiffs from the property. In their
common count cause of action, they sought to recover the unpaid
rent and late fees.
       In its statement of decision, the trial court found that
except for the security deposit and unpaid rent credits reflected
in its breach of the warranty of habitability damages calculation,
defendants failed to prove any of their claims in their first
amended cross-complaint. The court entered judgment in
plaintiffs’ favor on defendants’ claims.




                                 15
      3.    Analysis

      As to their contract cause of action, defendants set forth the
elements of a breach of contract cause of action7 and
perfunctorily argue that they “proved the existence of [a] contract
with [plaintiffs]”—i.e., the lease, “proved their performance of
that [lease],” and “proved [plaintiffs’] breach of [the lease].”
Defendants then argue they “proved the total amount of damages
on their [First Amended Cross-Complaint],” listing the damage
amounts they contend they proved. Finally, defendants argue
that plaintiffs failed to present any evidence contesting any part
of defendants’ case.
       Like their breach of contract argument, defendants’
argument as to their common count cause of action is
perfunctory. After setting forth the elements of a common count
cause of action,8 defendants argue they “proved the existence of
[a] statement of indebtedness in a certain sum,” “proved their
consideration, namely their leasing of the subject real property to
[plaintiffs],” and “proved [plaintiffs’] non-payment.” Like their
breach of contract argument, defendants assert that plaintiffs


7     “[T]he elements of a cause of action for breach of contract
are (1) the existence of the contract, (2) plaintiff’s performance or
excuse for nonperformance, (3) defendant’s breach, and (4) the
resulting damages to the plaintiff. [Citation.]” (Oasis West
Realty, LLC v. Goldman (2011) 51 Cal.4th 811, 821.)

8      “The only essential allegations of a common count are
‘(1) the statement of indebtedness in a certain sum, (2) the
consideration, i.e., goods sold, work done, etc., and (3)
nonpayment.’ [Citation.]” (Farmers Ins. Exchange v. Zerin
(1997) 53 Cal.App.4th 445, 460.)




                                 16
failed to present any evidence contesting any part of defendants’
case.
       Defendants’ arguments as to their breach of contract and
common count causes of action are inadequate. Defendants do
nothing more than cite, without context or discussion, to certain
portions of the record without explaining how this evidence
compels a finding in their favor as a matter of law as to either
cause of action. (Sonic, supra, 196 Cal.App.4th at p. 466.) Nor do
they demonstrate how any such evidence was uncontradicted,
unimpeached, and of a kind and weight that the trial court could
not find it insufficient to support a judgment. (Ibid.) Defendants’
arguments therefore fail. (Tilbury, supra, 137 Cal.App.4th at
p. 482; Harper, supra, 82 Cal.App.4th at p. 1419, fn. 4.)

C.    The Trial Court’s Evidentiary Rulings

      Defendants contend the trial court abused its discretion in
excluding evidence relevant to their breach of contract and
common count claims.

      1.    Standard of Review

      We review a trial court’s ruling on the admissibility of
evidence for an abuse of discretion. (Center for Biological
Diversity v. California Department of Conservation, etc. (2019) 36
Cal.App.5th 210, 227 (Center for Biological Diversity).) A court
abuses its discretion when it applies the wrong legal standard.
(Costco Wholesale Corp. v. Superior Court (2009) 47 Cal.4th 725,
733 (Costco).)




                                 17
      2.    The Trial Court’s Rulings

       On direct examination, defendants asked Briana, “[D]id
you pay rent on time all the time during your tenancy?” The trial
court sustained plaintiffs’ objection that the question was not
relevant.
       Later, on direct examination, defendants asked Misheal if
she was currently employed, who her employer was, and when
she began her current employment. Misheal responded that she
was employed, her employer was Red Robin, and she began
working in August.
       The trial court asked defendants about the relevance of
where Misheal was currently working. Defendants responded
that Misheal had lied about her work history and “the question is
going to lead to that.” The court responded, “You can ask a
different question, but it would seem . . . her current employment
is irrelevant.”

      3.    Analysis

      Evidence is relevant if it has any tendency in reason to
prove a disputed material fact. (Evid. Code, § 210.) Whether
Briana, who was on the lease, paid rent “on time all the time”
during her tenancy was relevant to defendants’ claims that
plaintiffs had not paid all the rent due and had incurred fees for
paying rent late. Accordingly, the trial court erred in sustaining
plaintiffs’ relevance objection. (Costco, supra, 47 Cal.4th at
p. 733; Center for Biological Diversity, supra, 36 Cal.App.5th at
p. 227.)




                                18
      Defendants cannot, however, show that the trial court’s
error resulted in a miscarriage of justice requiring reversal (Cal.
Const., art. VI, § 13; Evid. Code, § 354), because they cannot show
prejudice. That is, defendants did not make an offer of proof
about Briana’s anticipated testimony in the trial court—she could
have made any number of responses including that she paid rent
“on time all the time.” (Gutierrez v. Cassiar Mining Corp. (1998)
64 Cal.App.4th 148, 161 [“One function of an offer at trial is to
provide a reviewing court with the means of assessing prejudice
from any error”].)
      As for questions concerning Misheal’s current employment,
any error was not prejudicial because defendants established
where Misheal was currently employed and when she began her
employment. Moreover, the trial court did not foreclose all
inquiry directed at challenging Misheal’s truthfulness, telling
defendants they could ask different questions.




                                19
                      IV.   DISPOSITION

      The judgment is affirmed. Plaintiffs are awarded their
costs on appeal.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                         KIM, J.



We concur:




             RUBIN, P. J.




             BAKER, J.




                               20